Citation Nr: 1024482	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  08-09 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to 
June 27, 2009, for bilateral hearing loss.  

2.  Entitlement to a rating in excess of 30 percent since 
June 27, 2009, for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. Molter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to November 
1968, January 1991 to April 1991, and from September 2001 to 
January 2003.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which continued a 10 percent rating for 
bilateral hearing loss.  This claim was previously before the 
Board in May 2009 and was remanded further development.  

The Veteran presented testimony at a Travel Board hearing 
before the undersigned in February 2009.  A transcript of the 
hearing has been reviewed and is associated with the claims 
file.  

During the pendency of the appeal the RO issued a November 
2009 rating decision which assigned a 30 percent evaluation 
effective June 27, 2009, for the Veteran's bilateral hearing 
loss.  As the 30 percent rating does not represent the 
highest possible benefit, the issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Accordingly, the issue on appeal has been recharacterized as 
set forth on the title page of this decision.


FINDINGS OF FACT

1.  The evidence of records shows that prior to June 27, 
2009, the Veteran had no worse than Level II hearing 
impairment in his right ear and Level VI hearing impairment 
in his left ear.  

2.  The evidence of record shows that since June 27, 2009, 
the Veteran has had no worse than Level VI hearing impairment 
in his right ear and Level VI hearing impairment in his left 
ear.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent prior to June 27, 2009, for bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.105 (e), 3.159, 3.321, 4.1-4.7, 4.85, 4.86, 
Diagnostic Code 6100 (2009).

2.  The criteria for a disability rating in excess of 30 
percent since June 27, 2009, for bilateral hearing loss have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.105 (e), 3.159, 3.321, 4.1-4.7, 4.85, 4.86, 
Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as a statement of the 
case or supplemental statement of the case, is sufficient to 
cure a timing defect).  

In March 2007 and July 2008 letters, the Veteran was given 
the notice required by the VCAA in increased rating cases to 
include that required by Dingess.  The claim was 
readjudicated in the September 2008 and October 2009 
supplemental statements of the case.

There is no additional notice that should be provided, nor is 
there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with the 
claims herein decided.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the matters 
decided on appeal.  Any such error is deemed harmless and 
does not preclude appellate consideration of the matters 
herein decided, at this juncture.  See Shinseki v. Sanders, 
129 S. Ct. 1696 (2009) (holding that a party alleging 
defective notice has the burden of showing how the defective 
notice was harmful).

All relevant evidence necessary for an equitable resolution 
of the issue remaining on appeal has been identified and 
obtained, to the extent possible.  The evidence of record 
includes VA examination reports, VA treatment records, 
service treatment records, identified private treatment 
records, and testimony from the Veteran.   

The Board has carefully considered the provisions of the VCAA 
in light of the record on appeal, and for the reasons 
expressed above; it finds that the notice and development of 
the claim has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

II.  Pertinent Laws and Regulations

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1.  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4 (2009).  Specific 
diagnostic codes will be discussed where appropriate below.  

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2009); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from 0 percent (noncompensable) 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1000, 2000, 
3000, and 4000 cycles per second (Hertz).  

The rating schedule establishes 11 auditory acuity levels, 
designated from Level I for essentially normal hearing acuity 
through Level XI for profound deafness.  VA audiometric 
examinations are conducted using a controlled speech 
discrimination test together with the results of a pure tone 
audiometry test.  The vertical lines in Table VI (in 38 
C.F.R. § 4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The horizontal columns in Table VI represent nine 
categories of decibel loss based on the pure tone audiometry 
test.  The numeric designation of impaired hearing (Levels I 
through XI) is determined for each ear by intersecting the 
vertical row appropriate for the percentage of discrimination 
and the horizontal column appropriate to the pure tone 
decibel loss.

The percentage evaluation is determined from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation for the ear having the poorer 
hearing acuity.  For example, if the better ear has a numeric 
designation Level of "V" and the poorer ear has a numeric 
designation Level of "VII," the percentage evaluation is 30 
percent.  See 38 C.F.R. § 4.85.

The provisions of 38 C.F.R. § 4.86(a) provide that, when the 
pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  

The provisions of 38 C.F.R. § 4.86(b) now provide that, when 
the pure tone threshold is 30 decibels or less at 1000 hertz, 
and 70 decibels or more at 2000 hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

III.  Analysis

After a review of the medical evidence, the Board finds that 
the Veteran's bilateral hearing loss does not warrant a 
rating in excess of 10 percent prior to June 27, 2009 nor 
does the Veteran's bilateral hearing loss warrant a rating in 
excess of 30 percent from June 27, 2009.  

At the Veteran's July 2007 VA audiological examination, pure 
tone threshold levels measured the following:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
50
70
70
75
66
LEFT
       
60
75
70
75
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 76 percent in the left ear.  

Because the Veteran's July 2007 VA audiologic examination 
revealed an exceptional pattern of hearing loss in the left 
ear, the Board has considered the special provisions of  
§ 4.86(a).  Using table VIA for the left ear would yield a 
finding of Level VI hearing loss and use of Table VI for the 
left ear results in a Level IV hearing impairment.  
Therefore, the higher level of hearing impairment, derived 
from Table VIA is used to arrive at the Veteran's disability 
rating.  Thus, this correlates to Level VI hearing loss in 
the left ear, which, when applied to Table VII warrants a 10 
percent rating.  

The Board notes the results of a July 2008 audiogram.  The 
audiogram shows hearing loss that corresponds to Level IV and 
Level V hearing loss under Table VIA, warranting a 10 percent 
rating under Table VII.  The Board also notes that the 
audiogram was not obtained using the Maryland CNC controlled 
speech discrimination test.  See 38 C.F.R. § 4.85(a).  As 
such, the Board finds such speech recognition findings to be 
inapplicable in this case.  However, the Board, as discussed 
above, has applied the puretone threshold averages to Table 
VIA and Table VII accordingly.  

The Board notes a July 2008 VA auidiology consult note in 
which shows mild to severe hearing loss, however, the note 
does not provide puretone thresholds for each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) and 
as such the Board cannot use this evidence in determining the 
severity of the Veteran's hearing loss because the relevant 
data is not available to apply to the rating criteria.  

At a June 2009 VA audiological examination, pure tone 
threshold levels measured the following:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
65
70
75
70
70
LEFT
60
75
75
75
71

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and 72 percent in the left ear.  

The above results correlate to Level VI hearing loss in the 
right ear and Level VI in the left ear under Table VI, 
warranting a 30 rating under Table VII.  

Because the Veteran's June 2009 VA audiologic examination 
revealed an  exceptional pattern of hearing loss in the left 
and right ear, the Board has considered the special 
provisions of §4.86(a).  Using table VIA, this correlates to 
Level VI hearing loss in the right ear and Level VI in the 
left ear (just as under Table VI), warranting a 30 percent 
rating under Table VII.  

Applying the findings of the audiological examinations to the 
rating criteria for hearing impairment, the Board concludes 
there is no basis for a rating in excess of 10 percent prior 
to June 27, 2009, and no basis for a rating in excess of 30 
percent since June 27, 2009.  At no time prior to June 27, 
2009, has the Veteran's hearing loss been worse than Level II 
in the right ear and Level VI in the left ear.  Therefore 
there is no basis for a rating in excess of 10 percent prior 
to June 27, 2009.  In addition, at no time since June 27, 
2009, has the Veteran's hearing loss been worse than Level VI 
in the right ear and Level VI in the left ear.  Therefore, 
there is no basis for a rating in excess of 30 percent since 
June 27, 2009.  

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  While the July 2007 and June 2009 VA 
examiners did not specifically address the functional affects 
caused by the Veteran's bilateral hearing loss disability, 
the Board finds that no prejudice results to the Veteran and, 
as such, the Board may proceed with a decision.

In this regard, the Board notes that the Court's rationale in 
requiring an examiner to consider the functional effects of a 
Veteran's hearing loss disability involves the potential 
application of 38 C.F.R. § 3.321(b) in considering whether 
referral for an extraschedular is warranted.  Specifically, 
the Court noted that, "unlike the rating schedule for hearing 
loss, § 3.321(b) does not rely exclusively on objective test 
results to determine whether an extraschedular rating is 
warranted.  The Secretary's policy [requiring VA audiologists 
to describe the effect of a hearing disability on a Veteran's 
occupational functioning and daily activities] facilitates 
such determinations by requiring VA audiologists to provide 
information in anticipation of its possible application."  
Id.

While the VA examiners failed to fully address the functional 
effect of the Veteran's hearing loss disability, the Board 
notes that other evidence of record, to specifically include 
testimony offered by the Veteran at his February 2009 Board 
hearing, adequately address the issue.  Therefore, while the 
July 2007 and June 2009 examinations are defective under 
Martinak, the Board finds that no prejudice results to the 
Veteran in that the functional effects of his hearing loss 
disability are adequately addressed by the remainder of the 
record and are sufficient for the Board to consider whether 
referral for an extra-schedular rating is warranted.  § 
3.321(b).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996). 

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability. Thun v. Peake, 22 Vet. App. 111, 115 
(2008). 

If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization. Id. at 
115-116. When those two elements are met, the appeal must be 
referred for consideration of the assignment of an 
extraschedular rating. Otherwise, the schedular evaluation is 
adequate, and referral is not required. 38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation in this case is not 
inadequate. An evaluation in excess of that assigned is 
provided for certain manifestations of the service-connected 
disability at issue, but the medical evidence reflects that 
those manifestations are not present in this case.  
Accordingly, Extraschedular referral is not in order here.

In reaching the above determinations, the Board acknowledges 
that the VA is statutorily required to resolve the benefit of 
the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the Veteran's 
claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to a rating in excess of 10 percent prior to June 
27, 2009, for bilateral hearing loss is denied.  

Entitlement to a rating in excess of 30 percent since June 
27, 2009, for bilateral hearing loss is denied.  




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


